OPINION
By KUNKLE, PJ.
The only ground of error really urged by counsel for defendant relates to the weight of the evidence.
Counsel have favored the court with quite exhaustive briefs in which much of the pertinent testimony is cited and discussed.
We have read this bill of exceptions and it is unnecessary for us to say what our conclusion might have been had the same testimony been submitted to us as original triers of the facts.
The trial court saw these witnesses and had an opportunity to observe their demeanor and therefore was in a much better position to judge of the weight which should be given their testimony than is a reviewing court.
If the trial court believed the statements made by the plaintiff and certain of his witnesses, then he was justified in arriving at the conclusion which he did and granting the plaintiff the divorce upon the ground stated in the entry.
It is apparent that the trial court did accept the plaintiff’s version of the conduct of the defendant in various respects such as her appearing at the office of a local paper, and in other respects circulating unfavorable stories among the plaintiff’s friends with reference to his conduct.
It is not claimed that the amount awarded the plaintiff is unfair, but as we read the brief of counsel for defendant, the objection relates to granting plaintiff a divorce.
From our consideration of the record we find no error therein which we would feel warranted in holding was prejudicial to the defendant' below, and the judgment of the lower court will therefore be affirmed.
BARNES and HORNBECK, JJ, concur.